Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
2.	Claims 1-5 have been examined in this application. This communication is the first action on the merits. 
Drawings
3.	The drawings filed on 9/24/20 are acceptable for examination proceedings.
Specification
4.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 	
Allowable Subject Matter
5.	Claim 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim.
	Regarding claim 2, none of the prior art on record taken either alone or in obvious combination disclose wherein the learner generates a plurality of learning models, and the verificator causes the estimator to perform estimation based on the verification data using each of the plurality of learning models, and the verificator selects an average learning model from estimation results obtained by the estimator as a valid learning model.
	Regarding claim 3, none of the prior art on record taken either alone or in obvious combination disclose wherein the verificator causes the estimator to perform estimation based on the verification data using the learning model, and the verificator determines that the learning 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

6.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a data acquisitor for acquiring normal data, an acquired data storage for storing the normal data, a learner for generating a learning model by learning, an estimator for performing an estimation process, a verification data generator for generating verification data, a verificator for verifying validity of the learning model in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1, and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Yan (Pub: 2017/0024649) in view of Park (Pub:2019/0101908).
9.	Regarding claim 1, Yan discloses: 
	A diagnostic apparatus for diagnosing an operating state of an industrial machine, the diagnostic apparatus comprising: a data acquisitor for acquiring normal data related to an operating state during a normal operation of the industrial machine (e.g., t S210, a feature learning platform may receive sensor data associated with normal operation of an industrial asset. The sensor data may include, for example, values for a plurality of sensors over a period of 
	an acquired data storage for storing the normal data acquired by the data acquisitor (e.g., A system, comprising: a storage device to store a set of sensor data associated with normal operation of gas turbine combustors, the sensor data including values for a plurality of sensors over a period of time) (Claim 17);
	a learner for generating a learning model by learning based on the normal data stored in the acquired data storage (e.g., At S230, the learned features may be provided to a classification modeling platform. The classification modeling platform may then create one or more classification models utilizing the learned features at S240) (Para. [0026]);
Yan does not specifically teach an estimator for performing an estimation process for normality or abnormality of an operation of the industrial machine using the learning model;
a verification data generator for generating verification data including at least one piece of abnormal data based on the normal data stored in the acquired data storage; and a verificator for verifying validity of the learning model on receiving a result of the estimation process performed by the estimator using the learning model based on the verification data.
Park teaches an estimator for performing an estimation process for normality or abnormality of an operation of the industrial machine using the learning model (e.g., In the above description, the plant abnormality detection system can be divided into a prediction model generation unit 510 for generating a prediction model and an abnormal state determination unit 520 for generating a prediction value based on the prediction model generated in the prediction model generation unit 510 to determine the abnormal state of the plant based on the above) (Para. [0060]);
421 estimated in the ensemble learning unit 420 is delivered to the alarm logic 430 in order to determine the abnormal state of the plant. The alarm logic 430 can generate as residual a value obtained by subtracting the prediction value from the actually measured value using the optimal prediction value 421 estimated in the ensemble learning unit 420 and the actually measured value, and when the generated residual value exceeds an allowance value, can determine as the abnormal state to output an alarm, and display a warning about the abnormality) (Para. [0056]); 
and a verificator for verifying validity of the learning model on receiving a result of the estimation process performed by the estimator using the learning model based on the verification data (e.g., The learning model selection unit 120 can select and combine an optimal prediction model suitable for current situation of the plant among the plurality of prediction models generated in the modeling unit 160) (learning model selection is made based on the  (Para. [0044]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having teachings of Yan and Park before him/her, to modify the teachings of Yan to include the teachings of Park with the motivation to early detecting accurately plant abnormality to provide an alarm thereto (Park: Para. [0001]).	
10.	Regarding claim 4, the combination of Yan and Park teaches the diagnostic apparatus according to claim 1, wherein Yan further teaches the verification data generator generates abnormal data by adding at least one of an impulse, a fixed value component, an ax + b component, a frequency component, a data value defect and a sampling defect to normal data 
11.	Regarding claim 5, the combination of Yan and Park teaches the diagnostic apparatus according to claim 1, wherein Yan further teaches the learning model is an auto-encoder (e.g., At S220, the feature learning platform may automatically extract a plurality of learned features capturing characteristics of normal operation of the industrial asset. Note that the learned features might be associated with a multi-level transformation or abstraction of the sensor data. For example, the learned features might be extracted using a deep learning process associated with an auto-encoder, a de-noising auto-encoder, and/or a restricted Boltzmann machine) (Para. [0025]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGNESHKUMAR C PATEL whose telephone number is (571)270-0698. The examiner can normally be reached Monday - Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIGNESHKUMAR C PATEL/Primary Examiner, Art Unit 2116